Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted March 15, 2021 is acknowledged.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 10, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low" in claim 1 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims are indefinite as to the dose amount of the non-steroidal GRA encompassed thereby.
Claim Rejections 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 20140038926, IDS, cited in the application) and Cui et al. (“perioperative endocrine therapy for patients with Cushing’s syndrome undergoing retroperitoneal laparoscopic adrenalecomy,” International J. Endocrinology, 2012, Vol. 2012, article ID 983965), in view of Ulmann et al. (US 20100261693 A1, IDS) and Utz et al. (“Pituitary surgery and postoperative management in Cushing’s disease,” Endocrinol Metab Clin N Am. 2005, Vol. 34, pp 459-478).
Hunt et al. teach the heteroaryl ketone fused azadecalin compounds herein and methods of using the compounds as glucocorticoid receptor modulators. See, particularly, the abstract, paragraphs [0002] to [0067], example 18, paragraphs [1041] to [1042]. (the elected compound). Hunt et al. further teach pharmaceutical composition comprising the heteroaryl ketone fused azadecalin compounds, wherein the composition may be in various conventional dosage forms. See, particularly, paragraphs [0342] to [0355]. The compound may be co-administered with other known therapeutic agents. See, paragraphs [0356] to [0360]. The compounds are particularly useful for treatment conditions associated with glucocorticoid receptor activity. Particular suitable conditions being treated by the compounds are Cushing’s syndrome and adrenal function-related ailments. See, particularly, paragraphs [0362] to [0369]. The compounds also have activity against various tumors. See, particularly, [0377] to [0381].
Cui et al. teach that (endogenous) Cushing syndrome is caused by either hypersecretion of adrenocorticotropin (ACTH, ACTH-dependent Cushing’s syndrome) or primary adrenal hypersecretion of glucocorticoids (ACTH-independent Cushing’s syndrome). Approximate 85% of CS are ACTH dependent (pituitary adenoma or ectopic adrenocorticotropic hormone syndrome), and about 15% are ACTH independent due to the presence of adrenal lesions (adenoma and carcinoma) or, rarely, to primary bilateral adrenal cortical hyperplasia. Surgical treatment is one of the choice of treatment. However, patients undergoing the surgery might confront with some dangers, such as acute adrenocortical insufficiency (AAI), after surgery owning to the long period of hypercortisolemia. Cui et al. teaches that steroid replacement therapy after the surgery should be optimized to minimize the possible risk. See, page 1 bridging to page 2. In the clinical examples, hydrocortisone were given to the patients before and after the surgery. The patients’ serum level of cortisol is closely monitored. Cui et al. teaches that the postoperative administration of glucocorticoid and/or other agents should be optimized accordingly. See, the discussion section, pages 4-5.
Hunt et al. and Cui et al. as a whole do not teach expressly the treatment of secondary adrenal insufficiency after successful surgery for endogenous Cushing syndrome by co-administering hydrocortisone and the heteroaryl ketone fused azadecalin compound herein.
However, Ulmann et al. teach a method of treating Cushing’s syndrome comprising administering to the patients with a pharmaceutical composition comprising a glucocorticoid receptor antagonist, which may be a steroidal or non-steroidal glucocorticoid receptor antagonist. See, particularly, the abstract, paragraph [0017], and the claims. Utz et al. further reveals that Transsphenoidal pituitary surgery is the primary therapy for Cushing’s disease because of its potential to produce a lasting remission without long term drug or hormone replacement therapy. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat a secondary adrenal insufficiency after successful surgery for endogenous Cushing syndrome by co-administering hydrocortisone and the heteroaryl ketone fused azadecalin compound herein.
A person of ordinary skill in the art would have been motivated to treat a secondary adrenal insufficiency after successful surgery for endogenous Cushing syndrome by co-administering hydrocortisone and the heteroaryl ketone fused azadecalin compound herein  because glucocorticoid, hydrocortisone in particular, is known to be useful for treatment of adrenal insufficiency, particularly, in patients of endogenous Cushing’s syndrome after surgical treatment and the heteroaryl ketone fused azadecalin compound herein is particularly known for treatment of Cushing syndrome and adrenal associated conditions.  Further, patients of Cushing’s syndrome having the surgical treatments are known to be have risk of develop of adrenocortical insufficiency. Exogenous steroid replacement is known for to treat adrenal insufficiency during this recovery phase The co-administration of both the hydrocortisone and the heteroaryl ketone fused azadecalin compound herein would have been obvious since it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.  The optimization of the exogenous steroid regimen would have been within the purview of ordinary skill in the art. Furthermore, one of ordinary skill in the art would have been further motivated to use the heteroaryl ketone fused azadecalin compound herein in patients who has surgically removed the tumor that cause the Cushing’s syndrome because of the anti-tumor activity of the heteroaryl ketone fused azadecalin compound herein.
Furthermore, the optimization of a result effective parameter, e.g., the effective amounts of a therapeutic agent, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In instant case, the adjustment of the effective amounts of the therapeutic agents accordingly during the treatment, would have been within the purview of ordinary skill in the art. Also balance the amounts of GC and GRA so to achieve an optimal result would have been a matter of optimization of result affecting parameters and would have been obvious to one of ordinary skill in the art.
Response to the Arguments
	Applicants’ amendments and remarks submitted March 15, 2021 have been fully considered, but found unpersuasive.
	As to the newly recited limitation of a low dose of GRA and followed with a higher dose later, note, as discussed above, the optimization of such result affecting parameters would have been within the purview of ordinary skill in the art. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., exogenous steroid administration prior to transsphenoidal surgery) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teachings, suggestion, and/or motivation to combine the references are found in the cited references and in the knowledge generally available to one of ordinary skill in the art. Particularly, the cited references as a whole teach that both GC and GRA have been .
Applicants argue that GC and GRA are not “useful for the same purpose” The examiner notes that both GC and GRA have been known for treating Cushing’s syndrome patients. In that aspect, it is true that they have been known for treating the same disease. The examiner also recognizes that the two drug have been used in two different circumstance: GC has been used for adrenal insufficiency, particularly in patients having the surgical treatment, and GRA has been used for suppressing the level of glucocorticoid, having the opposite effect of GC. However, because of their opposite effect each from the other, one of ordinary skill in the art would have been motivated to use them together to achieve a homeostasis due to the known unstable cortisol level in Patients of Cushing’s syndrome. As discussed above, the use of GC and GRA together has been known in the art. 
Applicants finally contend that the cited references would teach away from claimed invention because of the opposite mechanisms of actions of GC and GRA. The arguments are not .       
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHENGJUN WANG/Primary Examiner, Art Unit 1627